     Case 2:18-cv-02956-JAM-AC Document 35 Filed 01/19/21 Page 1 of 4


 1   Rohit A. Sabnis, State Bar No. 221465
     Arthur S. Gaus, State Bar No. 289560
 2   BURNHAM BROWN
     A Professional Law Corporation
 3   P.O. Box 119
     Oakland, California 94604-0119
 4   ---
     1901 Harrison Street, Suite 1300
 5   Oakland, California 94612-3523
     Telephone:    (510) 444-6800
 6   Facsimile:    (510) 835-6666
     Email:        rsabnis@burnhambrown.com
 7                 agaus@burnhambrown.com
 8   Attorneys for Defendant
     STARBUCKS CORPORATION
 9

10                                UNITED STATES DISTRICT COURT

11                                EASTERN DISTRICT OF CALIFORNIA

12

13   SCOTT JOHNSON,                                       No. 2:18-cv-02956-JAM-AC

14                  Plaintiff,                            ORDER RE: CROSS-MOTIONS FOR
                                                          SUMMARY JUDGMENT
15   v.
                                                          DATE: November 24, 2020
16   STARBUCKS CORPORATION, a                             TIME: 1:30 p.m.
     Washington Corporation; and DOES 1-10,               COURTROOM: 6, 14th floor
17
                    Defendants.                           Complaint Filed: November 12, 2018
18

19

20          Defendant STARBUCKS CORPORATION’s Motion for Summary Judgment/Partial

21   Summary Judgment and Request to Decline Supplemental Jurisdiction and Plaintiff SCOTT

22   JOHNSON’s Motion for Summary Judgment came on for hearing before this Court on

23   November 24, 2020 before the Honorable John A. Mendez of the above-entitled Court.

24   Bradley Alan Smith of Potter Handy, LLP appeared for Plaintiff. Rohit A. Sabnis of Burnham

25   Brown appeared for Starbucks. After reviewing the parties’ papers filed in support and in

26   opposition in this matter, having heard oral argument, and for good cause appearing, it is

27   hereby ORDERED that Starbucks Motion for Summary Judgment is GRANTED in its entirety

28                                                 1

      ORDER RE: CROSS-MOTIONS FOR SUMMARY JUDGMENT                              CASE NO. 2:18-cv-
                                                                                02956-JAM-AC
     Case 2:18-cv-02956-JAM-AC Document 35 Filed 01/19/21 Page 2 of 4


 1   and that Plaintiff’s Motion for Summary Judgment is denied in its entirety for the reasons

 2   discussed below.

 3          Plaintiff filed this matter on November 12, 2018. (ECF Document (“Doc.”) 1). The

 4   Complaint includes a cause of action for violation of the Americans with Disabilities Act of

 5   1990 (“ADA”) and a cause of action for Violation of the Unruh Civil Rights Act (“Unruh”) (Cal.

 6   Civ. Code §§ 51-53). (Doc. 1). .

 7          Plaintiff is disabled and utilizes a wheelchair. (Doc. 1 at ¶1). He patronized the

 8   Starbucks location at 6711 Madison Avenue, Fair Oaks, California between March and October

 9   of 2018. (Doc. 1 at ¶12). He alleges that, under the 2010 ADA Standards for Accessible

10   Design, where the approach to a sales and service counter is a parallel approach, such as in this

11   case, there must be a portion of the sales counter that is no higher than 36 inches above the floor

12   and 36 inches in width, and must extend the same depth as the rest of the sales and service

13   counter top. (Doc. 1 at ¶29 (citing 2010 Standards § 904.4 and 904.4.1)). Plaintiff alleges

14   Starbucks violated the ADA because no such accessible, compliant transaction counter has been

15   provided. (Doc. 1 at ¶30). In particular, Plaintiff claims that Starbucks “crowded the transaction

16   counters with merchandise and displays, which narrowed the clear width of the counters to less

17   than 36 inches during each of plaintiff’s visits” and that Starbucks has “no policy in place to

18   make sure that the transaction counters are kept clear for persons with disabilities.” (Doc. 1 at

19   ¶¶15-17).

20          Plaintiff also alleges that, on “a few” of his visits, Starbucks “placed a merchandise

21   basket in front of the transaction counters that obstructed the clear floor space Plaintiff needed to

22   reach the transaction counters.” (Doc. 1 at ¶18). Plaintiff alleges that there must be clear floor

23   space of 30 inches minimum by 48 inches minimum in front of the counter under 2010

24   Standards § 305.3 and that, due to the placement of the basket, Starbucks failed to provide

25   sufficient clear floor space in violation of the ADA. (Doc. 1 at ¶¶31-32). Plaintiff claims

26   Starbucks violated 28 C.F.R. Section 36.211(a) by failing to maintain in operable working

27   condition these features of its facilities such that they were readily accessible and usable by

28                                                  2

      ORDER RE: CROSS-MOTIONS FOR SUMMARY JUDGMENT                                CASE NO. 2:18-cv-
                                                                                  02956-JAM-AC
     Case 2:18-cv-02956-JAM-AC Document 35 Filed 01/19/21 Page 3 of 4


 1   persons with disabilities. (Doc. 1 at ¶¶34-35).

 2          Issue preclusion bars successive litigation of an issue of fact or law actually litigated and

 3   resolved in a valid court determination even if the issue recurs in the context of a different claim.

 4   Howard v. City of Coos Bay, 871 F.3d 1032, 1040-1041 (9th Cir. 2017). The Court finds

 5   Plaintiff’s claim that he encountered a barrier to access due to the placement of merchandise on

 6   Starbucks transaction counter barred by issue preclusion. These same parties have litigated to

 7   judgment the precise issue now before the Court on at least two prior occasions. (See Johnson v.

 8   Starbucks Corp., Case No. 19-157759, 818 Fed. Appx. 657, 2020 WL 3265063 (9th Cir. June

 9   17, 2020) (“Blackhawk”); Johnson v. Starbucks Corp., Case No. 2:18-cv-01886-WBS-EFB,

10   2020 WL 4042965 (E.D. Cal. July 17, 2020) (“Watt Avenue”). In the Blackhawk matter, the

11   Ninth Circuit Court of Appeals, in a memorandum of disposition, affirmed the Northern District

12   of California’s granting of summary judgment in Starbucks favor involving the identical

13   transaction counter claim alleged by Plaintiff in this case. Similarly, in Watt Avenue, the Eastern

14   District of California granted summary judgment in Starbucks favor again on the same

15   transaction counter claim asserted by Plaintiff here.

16          In opposition to Starbucks motion in the matter before this Court, Plaintiff asserts that

17   issue preclusion does not bar him from proceeding on his transaction counter claim because he is

18   now making a distinct legal argument based on the usability of the counters, as opposed to their

19   compliance with the architectural standards, that was not litigated in Blackhawk and Watt

20   Avenue. (Doc. 26 at 3:1-12). However, as discussed beginning on page 4 of Defendant’s Reply,

21   the arguments raised by Plaintiff in opposition to Starbucks instant motion, including with

22   regard to the usability of the counters, are identical to those he made and that were rejected in

23   Blackhawk and Watt Avenue. (Doc. 28 at 4:1-5:26). Accordingly, issue preclusion bars Plaintiff

24   from going forward with his cluttered transaction counter claim in this Court. In addition, the

25   Court finds that both Blackhawk and Watt Avenue are persuasive authority on the merits of

26   Plaintiff’s transaction counter claim. The Court finds that the holdings in these cases are

27   applicable to Plaintiff’s transaction counter claim here and adopts the courts’ legal analysis in

28                                                  3

      ORDER RE: CROSS-MOTIONS FOR SUMMARY JUDGMENT                                CASE NO. 2:18-cv-
                                                                                  02956-JAM-AC
     Case 2:18-cv-02956-JAM-AC Document 35 Filed 01/19/21 Page 4 of 4


 1   both matters finding that Starbucks was entitled to summary judgment.

 2            With regard to the alleged clear floor space barrier, the Court finds persuasive

 3   Starbucks argument made in its Reply Brief that there was no significant opposition by

 4   Plaintiff to Starbucks motion on this claim. (Doc. 28 at 7:8-25). The photographs provided by

 5   Plaintiff in support of this claim do not tend to demonstrate that inadequate clear floor space

 6   was provided. (Doc. 23-6, Exhibit 3, p. 12-13). In addition, there was no sufficient evidence

 7   or argument presented by Plaintiff raising a triable issue of material fact as to the clear floor

 8   space claim. Accordingly, the Court grants Defendant’s Motion for Summary Judgment on

 9   Plaintiff’s ADA claim.

10            Finally, it is Plaintiff’s stated position that his state law claim made under the Unruh

11   Act is entirely dependent upon the success or lack thereof of the federal ADA claim. As such,

12   the Court grants summary judgment in favor of Starbucks on the Unruh Act claim as well and,

13   therefore, grants summary judgment in Starbucks favor on Plaintiff’s case in its entirety. The

14   Court denies Plaintiff’s Motion for Summary Judgment in its entirety. The Court has

15   previously issued a Minute Order and Judgment reflecting this ruling.

16            IT IS SO ORDERED.
17

18

19   DATED: January 15, 2021                         /s/ John A. Mendez
20                                                   THE HONORABLE JOHN A. MENDEZ
                                                     UNITED STATES DISTRICT COURT JUDGE
21

22
     Approved as to form:
23

24

25   ___________________________
     Bradley A. Smith for Plaintiff Scott Johnson
26

27
     4843-3295-8420, v. 1
28                                                   4

      ORDER RE: CROSS-MOTIONS FOR SUMMARY JUDGMENT                                 CASE NO. 2:18-cv-
                                                                                   02956-JAM-AC
